Citation Nr: 1508027	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  03-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of a low back injury.  

2.  Entitlement to service connection for skin conditions of the scrotal and/or shoulder area other than tinea versicolor. 

3.  Entitlement to an effective date earlier than December 13, 2002, for service connection for tinea versicolor. 

4.  Entitlement to an initial compensable rating prior to February 2, 2011, and in excess of ten percent from that date for tinea versicolor. 

5.  Entitlement to an effective date earlier than February 10, 2010, for service connection for carpal tunnel syndrome of the right upper extremity. 

6.  Entitlement to an initial rating in excess of 30 percent for carpal tunnel syndrome of the right upper extremity. 

7.  Entitlement to an effective date earlier than February 10, 2010, for service connection for carpal tunnel syndrome of the left upper extremity.  

8.  Entitlement to an initial rating in excess of 20 percent for carpal tunnel syndrome of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1965 to June 1969, with additional service in the U.S. Army Reserve from November 1974 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening the Veteran's claim of service connection for a skin condition.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in July 2003, and perfected his appeal in September 2003.  In a December 2010 decision, the Board reopened the Veteran's claim for service connection for a skin condition.  

Additionally, this matter comes before the Board on appeal from a May 2010 rating decision by the RO, which denied reopening the Veteran's claims of service connection for a right shoulder injury, carpal tunnel syndrome, and postoperative residuals of a low back injury.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in May 2010, and perfected his appeal in March 2011.

In June 2007, May 2009, and December 2010, the Board remanded the issue of service connection for a skin condition for further examination.  

The Veteran testified on the issue of service connection for a skin disorder before a Veterans Law Judge in September 2005.  A transcript of the hearing is of record.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  In an October 2010 letter, the Veteran requested another Board hearing.  The Veteran testified before the undersigned Acting Veterans Law Judge sitting in Washington, D.C. in March 2013 as to the issue of service connection for a skin condition.  The Veteran and his representative noted on the record that they did not wish to give oral testimony regarding whether new and material evidence has been received to reopen the claims of service connection for a right shoulder injury, carpal tunnel syndrome, and postoperative residuals of a low back injury, and that they would be submitting further evidence directly to the Board.  A transcript of this hearing was prepared and associated with the claims file.

In July 2013, the Board denied the Veteran's petition to reopen his claim for service connection for a right shoulder injury, but granted the Veteran's petition to reopen claims for service connection for carpal tunnel syndrome and postoperative residuals of a low back injury.  The Board thereafter remanded the reopened claims for additional evidentiary development, and specifically the Veteran be provided VA skin, orthopedic, and neurological examinations in connection to his claimed disorders in July 2013.  

Before the matter was transferred to the Board, in August 2013, the RO granted service connection for carpal tunnel syndrome of the right and left upper extremities, and evaluated the disorders as 30 and 20 percent disabling respectively, effective February 10, 2010.  The grants of service connection constitute a full award of the benefits sought on appeal with respect to the claim for service connection for carpal tunnel syndrome, and as such, this issue is no longer on appeal.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

In January 2014, the Board granted service connection for tinea versicolor but remanded that portion of the claim for skin disorders other than tinea versicolor for additional development.  In February 2014, the RO effected the Board's decision, granted service connection for tinea versicolor, and assigned a noncompensable rating, effective December 13, 2002, and a 10 percent rating, effective February 2, 2011.  

In April 2014, the Veteran expressed timely disagreement with the assigned initial ratings and effective dates for service connection for bilateral carpal tunnel syndrome and for tinea versicolor.  

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims files associated with the claims.  The documents in these files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

A petition to reopen a claim for service connection for a right shoulder disability was submitted by the Veteran in a September 2013 written statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a skin condition, and entitlement to earlier effective dates for service connection and increased initial ratings for right and left carpal tunnel syndrome and tinea versicolor are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  

FINDING OF FACT

The Veteran's post-operative residuals of a low back injury, diagnosed as degenerative arthritis and intervertebral disc syndrome, manifested greater than one year after active service and are not caused by or aggravated by any aspect of active or Reserve service including heavy lifting during aircraft maintenance. 


CONCLUSION OF LAW

The criteria for service connection for post-operative residuals of a low back injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2010 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining service personnel and treatment records, VA and private medical records pertinent to the period under review, and provided the Veteran an opportunity to submit additional evidence relevant to his claim.  Although the Veteran submitted duplicate copies of his service treatment records in December 2014 and duplicate copies of his personnel records in January 2015, he has not submitted any further new medical records or evidence for the Board to consider.  See Soyini v. Derwinski, 1 Vet. App. 540, 540 (1991) (holding that a remand is unnecessary when such would impose unnecessary additional burden on VA resources, with no additional benefit flowing to the Veteran).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the January 2014 remand, the Board directed the AOJ to obtain records of the Veteran's Army Reserve service including the dates of periods of Active Duty for Training and Inactive Duty Training.  Records of this service were obtained and associated with the claims file.  The records establish the date of enlistment and discharge, participation points earned each year, some performance evaluations, and records of medical examinations and treatment.  Regrettably, the records do not include the precise dates of training.  However, the Board finds that there has been substantial compliance with this remand instruction because the file contains all available archived documents for Reserve service and that further requests and research would likely be futile.  Moreover, the Veteran contends that his back disability was incurred during active Air Force service with symptoms continuing from that time and not that he experienced an injury or onset of the symptoms during Reserve training.  Further, Reserve physical examinations provide evidence relevant to his on-going symptoms and disabilities during his Reserve enlistment.  

In January 2014, the Board also directed the RO to obtain another VA record review and medical examination and opinion regarding the back disorder.  An examination and opinion was provided in September 2014 in which the examiner noted a review of the record, consideration of the Veteran's reports of his service experiences, history, and contentions, a thorough physical examination, and an opinion that addressed the questions posed by the Board.  Therefore, the Board finds that this examination is adequate and that there has been substantial compliance with the remand instruction.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO also afforded the Veteran a VA examination in October 2003, July 2013, and September 2014.  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In March 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of what other types of evidence would help to substantiate his claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  While additional issues were also identified, the Veteran's representative indicated on the record that they did not desire to offer testimony on these issues.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim for service connection for postoperative residuals of a low back injury based on the current record.

Service Connection 

The Veteran served as a U.S. Air Force aircraft mechanic including service in Thailand from July 1968 to June 1969.  He also served as a U.S. Army Reserve aircraft mechanic from November 1974 with points earned for approximately 24 to 59 days per year of inactive duty training and 14-15 days per year of active duty for training.  During his February 2011 hearing before a Decision Review Officer (DRO), the Veteran testified that he injured his lower back while working as an aircraft mechanic in service, and specifically while lifting seventy-five pound brake components on fighter aircraft while serving on active duty in the Air Force.  He testified that on one occasion he felt his back "pop" and that he received treatment for a back injury at a base medical facility.  He further testified that he experienced back symptoms since that time.   See February 2011 DRO Hearing Transcript, p. 3, 5, 6.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As may be applicable in this case, the presumption for chronic disease and provisions for continuity of symptomatology are available for arthritis.  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A December 1968 service treatment record noted that the Veteran reported vague low back pain for the past week, which was worse when playing baseball.  A clinician noted that the Veteran had been seen 15 times for these symptoms in the previous six months.  The clinician noted a negative examination with no muscle spasms but prescribed a muscle relaxant medication and advised the Veteran to use care or avoid participation in sports.  There was no mention of an occupational lifting injury.  Additionally, from December 1968 to June 1969, the Veteran was treated on several occasions for urinary dyspuria, discharge, and testicular pain; however, laboratory analyses failed to show the presence of a bacterium but did show the presence of calcium oxalate crystals.   In a June 1969 discharge physical examination, the Veteran denied any recurrent back pain or injury, and the military physician noted no abnormalities.  

The Veteran underwent an enlistment and several flight physical examinations while serving in the Army Reserve.  In June 1974, and in five annual examinations from August 1981 through August 1985, the Veteran denied any back injuries or recurrent back pain.  Examiners noted no back abnormalities and found the Veteran qualified for flight duty.  There are no records of or referrals to accident reports, line of duty determinations, or treatment at military facilities for the back.  Performance reports through 1985 show that the Veteran accomplished his duties as an aircraft mechanic and helicopter crew chief with no mention of light or limited duty. 

In April 1980, the Veteran sought VA treatment for coccyx pain radiating to the left leg following a fall at a restaurant.  The examiners diagnosed only a contusion.

Several reports by private physicians from April through June 1985 show that the Veteran sustained a back injury at work for the U.S. Postal Service.  The Veteran reported to one physician that he was loading and unloading trucks when a heavy container slid into his back.  According to the Veteran, after this incident he experienced a sudden onset of pain in his low back, which progressively worsened throughout the week, and he was forced to quit his job several days afterwards due to his increasing back pain.  After some unsuccessful conservative treatment, the Veteran was hospitalized and imaging studies showed a herniated disc at L5/S1.  In August 1985, the Veteran underwent bilateral microlumbar discectomy at that location.  

The Veteran was afforded a VA examination in October 1990 in connection with a non-service connection claim.  The Veteran reported that he had a low back disability due to a work related injury.  The examiner diagnosed the Veteran with residuals of injury to the low back, postoperative.  An etiology opinion as to the Veteran's back disability was not rendered at that time.  The Veteran reported and private physicians confirmed that the Veteran was unable to work since 1989.  In September 1994, the Veteran appeared at a U.S. Department of Labor hearing for issues associated with the workplace injury and further aggravation and treatment.  In a May 2001 follow up examination for residuals of the workplace injury, another private physician noted that the surgery was not successful and that further imaging studies showed foraminal stenosis and acute L5/S1 radiculopathy.  The physician noted that he had been assisting the Veteran in substantiating a workers' compensation claim.  Subsequent VA outpatient treatment records from 2006 to the present show on-going symptoms of and follow-up for chronic low back pain but no recommendations for surgical intervention.  

The Veteran was afforded a DRO hearing in February 2011.  He reported that his current low back disability was a result of lifting 75 pound segment disks, which he removed and replaced from aircraft during military service in Thailand.  He further stated that he remembered his back popping during a lifting incident.  

Pursuant to the July 2013 Board remand, the Veteran was afforded a VA orthopedic examination in July 2013, at which time, the VA examiner reviewed the Veteran's claims file and interviewed him regarding his military history.  According to the Veteran, he sustained an in-service lumbar injury in 1968 while lifting some brakes, and sought treatment at sick call, wherein he was treated with pain medication.  The Veteran stated that his back condition improved at the time, but he had a reoccurrence of pain in 1974, and then again in 1985 at which time he was diagnosed with lumbar disc disease.  According to the Veteran, he continued to experience back pain since service.  The Veteran made no mention of the workplace injury or workers' compensation claim.  Based on her review of the claims file as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran as having lumbar degenerative disc disease, and determined that said disorder was "not at least as likely as not" connected to his military service.  According to the examiner, there were no service treatment records supporting a back condition, a back injury, or a diagnosis of degenerative arthritis.  The examiner further noted that while the Veteran had a diagnosis of lumbar degenerative arthritis, this diagnosis was in 1985, well after his active.  The examiner concluded that because the spinal disease was commonly caused by aging and because there was no notation of a traumatic injury or diagnosis or treatment of the lumbar spine during or within one year of active service, it was less likely than not that the current lumbar disc disease was "connected" to military service.  

In January 2014, the Board reviewed the claim but concluded that there were shortcomings in the July 2013 examination and opinion.  Although the July 2013 VA examiner provided an explanation as to why the Veteran's current back disability was not related to his service, it does not appear that the examiner's conclusion was based on an accurate and complete factual premise.  Contrary to this opinion, the service treatment records reflected that the Veteran was treated for complaints of low back pain at a military dispensary in December 1968.  In addition, the Veteran was treated for symptoms of back pain in April 1980, a period of time that coincided with his period of service in the U.S. Army Reserve.  Furthermore, the Board notes that the examiner failed to reconcile her conclusion with the Veteran's competent complaints of continuing pain in the back region after service.  The Board remanded the claim in part to obtain information on the dates for Reserve service and an additional examination and opinion.  

In September 2014, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's report that he injured his lumbar spine in 1968 while lifting aircraft brake components.  The Veteran reported that his symptoms improved with medication but recurred in 1974 and 1985 when he was diagnosed with lumbar spine disease and underwent a discectomy.  The Veteran did not report the workplace injury.  He reported that he experienced back pain when standing or walking and occasionally used a cane for mobility.  On examination, the physician noted limitation of motion, pain on motion, lumbar tenderness, and an abnormal gait.  After review of the records of imaging studies, the PA confirmed a diagnosis of degenerative arthritis of the lumbar spine and intervertebral disc syndrome.  

The PA accurately summarized the service and post service treatment history, noting the multiple encounters for vague back pain with no mention of a traumatic spinal injury and the laboratory testing showing no bacterium but the presence of calcium oxalate crystals.  The PA found that this history on active duty was more likely an indication of a urinary vice spinal problem and was consistent with the presence of a kidney stone.  The PA also discussed the Veteran's denials of any back symptoms on his discharge examination and multiple Reserve flight physicals and a significant workplace traumatic injury in 1985 followed immediately by the first diagnosis of spinal injury and disease.    

The Board finds that service connection for degenerative arthritis of the lumbar spine and intervertebral disc syndrome with residuals of a L5/S1 discectomy is not warranted because the injuries, residuals of surgery, and subsequent degenerative disease manifested greater than one year after active service, did not occur during active duty for training or inactive duty training, and were not caused or aggravated by any aspect of active duty service. 

The Veteran is competent to report his experiences and the onset of back discomfort, but the Board finds that his reports are not credible because they are entirely inconsistent with the service and post service records.  Although the Veteran's report of his duties requiring regular lifting of heavy aircraft components are credible and consistent with his military occupation, he did not report lifting as the cause of acute discomfort to military clinicians but rather reported back pain following his participation in sports.  He did not report a back "popping" sensation as would have been appropriate.  His reports of a continuity of pain since the episodes of treatment in service are not credible because he denied any such symptoms repeatedly in physical examinations at the end of active duty in 1979 and on multiple occasions during Reserve flight physical examinations.  His continued service as a member of an air crew and maintenance technician in this physically demanding work further weighs against the presence of chronic back pain prior to 1985.  When examined following the fall in 1980 and more significantly after the workplace injury in 1985, private examiners did not note awareness or reports by the Veteran of injuries and a history of previous pain during active or Reserve service as would be appropriate for a thorough medical evaluation.   Rather, all focus was only on the workplace accident.  Further, in the 1990 VA examination, the Veteran reported only the workplace injury when seeking a non-service-connected pension.  

There is competent and credible medical evidence of a traumatic injury in 1985, a herniated disc, corrective surgery, and residual pain and limitation of motion diagnosed as degenerative arthritis that continued to the period covered by this appeal.  The Board acknowledges that the Veteran's duties in active service included heavy lifting and participation in sports.  However, the Board places greatest probative weight on the opinion of the VA examiner in 2013 and more importantly the opinion of the PA in 2014 who reviewed the entire history and found that the current spinal disease and residuals of surgery first manifested greater than one year after service and had an onset concurrent with the 1985 workplace trauma.  The PA in particular acknowledged the treatment in 1968 but found that the records did not indicate a chronic back disorder but rather a likely urinary disorder or kidney stone.  Notwithstanding this credible medical finding supported in the records, the service records do not support the Veteran's contentions of lifting injuries and a continuity of back pain.  The PA did not rely nor does the Board now rely solely on the absence of records of treatment but also on the Veteran's repeated denial of any injury or recurrent back pain on multiple Reserve examinations as well as the well documented traumatic injury and onset of symptoms in 1985.  

The weight of the credible and probative evidence demonstrates that the Veteran's current degenerative disc disease of the lumbar spine and intervertebral disc syndrome manifested greater than one year after active duty service, not during active duty for training or inactive duty training, and was not caused or aggravated by any aspect of service including repetitive heavy lifting.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for postoperative residuals of a low back injury is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contended that he developed a skin condition other than tinea versicolor as a result of his exposure to herbicides or other chemical irritants while performing jet aircraft engine maintenance in Thailand.  

The Veteran was seen at the U.S. Air Force medical dispensary at Takhli RTAFB in Thailand in July 1968 with complaints of fever blisters around his groin area and again in June 1969 with indications of tinea versicolor over both his shoulders.  Subsequent to his period of active service, in an August 1982 Army Reserve examination, a clinician observed a number of scars located on the Veteran's left anterior and right posterior deltoid region.  

In February 2011, a VA examiner observed hyperpigmented macules and patches that were diffusely scattered around the upper and lower back, bilateral arms and chest, as well as scattered hyperpigmented papules on the back.  The examiner diagnosed macular amyloid with recalcitrant pruritis.  According to the VA examiner, macular amyloid is usually a result of scratching and the distribution suggests "[n]otalgia paraesthetica."  The examiner also noted that pruritis can have a psychogenic origin/contribution.  The VA examiner determined that the Veteran's skin condition was less likely than not caused by or a result of the skin symptoms noted in service because macular amyloid and recalcitrant pruritis were more psychogenic in origin.  

Pursuant to the July 2013 remand, the Veteran was afforded another VA skin diseases examination in July 2013.  During this examination, the Veteran provided his medical history and complained of an outbreak of blisters surrounding his groin region, as well as "outbreaks of itching diffusely."  According to the Veteran, the skin lesions come and go, and although he used to take oral antihistamines, he avoided them because they make him too groggy.  The VA examiner diagnosed dermatitis since 2009 and tinea versicolor since 1969 but without an opinion on the cause of the dermatitis.  

The Veteran was afforded another VA examination in connection to his skin disorder in August 2013.  On physical examination, the examiner observed scars on the Veteran's anterior and posterior trunk and that he underwent a skin biopsy in August 2009, the results of which were consistent with macular amyloidosis.  According to the VA examiner, the typical skin manifestations of amyloidosis are "waxy thickening, ecchymosis, subcutaneous nodules or plaques and purpura" which the Veteran did not display during the examination.  The VA examiner further noted that cutaneous and other forms of amyloidosis have not been linked to herbicide exposure and therefore it is not at least as likely as not that the skin lesions biopsied previously were related to the Veteran's military service.  While the VA examiner acknowledged the Veteran's prior diagnosis of macular amyloidosis, she relied on the understanding that cutaneous and other forms of amyloidosis have not been linked to herbicide exposure and failed to address the Veteran's active or Reserve complaints of various skin related problems and whether they were early manifestations or signs of his later diagnosed macular amyloidosis.

In January 2014, the Board directed the AOJ to obtain another VA skin examination and specifically requested that the examiner take into consideration active and Reserve service treatment records as well as the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  The Board requested that the examiner provide an opinion as to whether a skin disability other than tinea versicolor had its clinical onset in service or was otherwise related to the Veteran's military service, to include his claimed exposure to herbicides.  The Board requested that the examiner specifically discuss whether the Veteran's in-service treatment visits for skin problems were early manifestations of his later diagnosed skin disorder(s) other than tinea versicolor for which service connection was granted.    

In September 2014, a VA physician interviewed the Veteran and noted his contention that his skin disorder first manifested while working on aircraft engines in Thailand.  Neither the physician nor the Veteran addressed the nature of the work and any contact with chemicals or irritants.  The physician noted the Veteran's report of itchy rashes and in the last few years blistering on the upper back and groin. On examination, the physician noted clustered hypopigmented macules and depressed papules on the upper back, subpubic area, and buttocks.  The physician diagnosed possible herpes simplex infection (though without characteristic pain) and non-specific itching that might be due to medications or underlying dermatitis.  The physician's findings were phrased in conditional language, did not differentiate among the various diagnoses other than tinea versicolor, did not address the previous opinion regarding a psychogenic cause, did not discuss the contended cause by herbicide or other aircraft chemicals or contaminants, or specifically address whether the onset of any skin disorder other than tinea versicolor had its onset in active or Reserve service.  The physician only briefly concluded that his currently observed symptoms were not "service-related."  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the opinion provided by the physician in response to the remand order did not adequately address the questions posed by the Board nor was the opinion sufficient to address all the relevant lay and medical evidence of record with a clear explanation and rationale.  Therefore, another VA examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2014). 

In August 2013, the RO granted service connection for carpal tunnel syndrome of the right and left upper extremities, and assigned initial ratings of 30 and 20 percent disabling for the right and left upper extremities respectively, effective February 10, 2010.  In February 2014, the RO granted service connection for tinea versicolor, assigned a noncompensable rating, effective December 13, 2002 and a 10 percent rating, effective February 2, 2011.  The Veteran expressed timely disagreement with the initial ratings and effective dates in April 2014.  The RO has not yet issued a statement of the case (SOC) regarding these issues.  When a claimant files a timely NOD and there is no statement of the case (SOC), the Board must remand the issue to the RO for the issuance of a SOC. The failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a dermatologist to determine the nature and etiology of any current skin disorder other than tinea versicolor.  The claims folder and all electronic records must be made available to the examiner in conjunction with the examination.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

The examiner should specifically take into consideration service treatment records associated with the Veteran's period of active service (July 1968 and June 1969 clinical records which document his treatment for skin problems) and with the Veteran's period of service in the U.S. Army Reserve (August 1982 examination report.)  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should identify any skin disorder(s) present.  

For any skin disorder other than tinea versicolor but including dermatitis, macular amyloid, herpes simplex infection, or recalcitrant pruritis identified in the previous examinations, during the current  examination, or during the pendency of the appeal which has resolved at the time of the examination, the examiner must  provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its clinical onset in service or is otherwise related to the Veteran's military service, to include his claimed exposure to herbicides or chemical irritants encountered in aircraft maintenance.  Because consideration of service connection on a direct basis is required, an opinion that cites only the diseases for which a presumption is or is not available is not sufficient.

The examiner should specifically discuss whether the Veteran's in-service treatment visits for skin problems were early manifestations of his later diagnosed skin disorder(s).  In answering these questions, the examiner should address the Veteran's assertions that he has experienced ongoing skin problems since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service and contended contact with chemicals during aircraft maintenance.  

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Issue a statement of the case on the issues of earlier effective dates for service connection and increased initial ratings for tinea versicolor and bilateral carpal tunnel syndrome.  If any decision remains adverse to the Veteran inform the Veteran that he must file a timely and adequate substantive appeal if he wishes to appeal either claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the letter. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


